DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/22/2022 has been entered. Claims 16-19 are newly added. Claims 1-19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169). Quirini is cited in the IDS.
Regarding claim 1, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising:
a host structure (11) defining an interior area (Fig. 1 & 2, [0027]);
at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]);
at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and
a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini fails to teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen. Specifically, Quirini teaches the control of the device is teleoperated ([0029], [0037])
In an analogous capsule device comprising a propulsion system field of endeavor, Lewkowicz teaches such a feature. Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2 lines 14-16, Column 4 lines 15-21, Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use.
Regarding claim 2, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
Quirini further teaches wherein the propulsion system comprises: a plurality of articulating tentacles (18)  extending from the host structure (11) (Fig. 1, [0031]).
Regarding claim 3, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
Quirini further teaches wherein the at least one propulsion system comprises an orientation control device (20) configured for orientation control of the medical device within the lumen ([0043], [0047-0048], The propulsion system comprises legs which are hook-shaped configured for gripping onto walls of a cavity to maintain orientation. Examiner notes in [00010] of applicant’s spec, orientation control devices include one or more of an anchor or clamp).
Regarding claim 5, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
Quirini further teaches wherein the host structure (11) comprises at least one storage system comprising miniaturized compartments (14) configured for housing at least one of power supplies, energy storage devices, medications, imaging systems (15), computer processor controllers, communications transmitters and receivers, propulsion systems, therapy delivering devices, process waste, biopsies, blood and tissue samples, medical and surgical instruments, fluids, gases, powders or consumables (Fig. 2, [0028], transparent dome (14) houses a video camera (15) for image acquisition).
Regarding claim 9, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini fails to teach wherein the host structure comprises at least one of a sample gathering system or a data gathering system.
Lewkowicz teaches a diagnostic or therapeutic device which is moveable through a body lumen (Column 1, lines 38-43) and may include sensing devices such as temperature, pH, and pressure sensing devices (Column 2, lines 42-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to further include sensors besides imaging sensors as taught by Lewkowicz (Column 2, lines 42-46). By including other sensing devices, such as temperature, pH, and pressure devices, the diagnostic capabilities of the invention would be improved as Quirini only teaches an imaging sensor (camera).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Meron (US20030216622). Quirini and Meron are cited in the IDS.
Regarding claim 4, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini fails to teach the invention further comprising at least one of a tracking device, a signal transmitter or a signal receiver in communication with the control unit for tracking and guiding the medical device within the lumen.
In an analogous intra-body device comprising a capsule field of endeavor, Meron teaches such a feature. Meron teaches a swallowable capsule shaped device (10) configured to image body lumens such as the gastrointestinal tract ([0026]) and may include a location tracking device (25) ([0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to include a location tracking device within the intra-body device. By incorporating a tracking device within the invention, an external operator may more precisely know the whereabouts of the capsule, allowing for the operator to initiate a number of actions such as discarding or folding of the legs to minimize size of the device to allow for passage into smaller lumens as taught by Meron ([0072]) or to trigger a release of a drug or payload to administer therapy/medication at a precise location in the body.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Gross (US20040267240). Quirini is cited in the IDS.
Regarding claim 6, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini fails to teach wherein the host structure comprises a clinically inert material.
In an analogous intra-body device comprising a capsule field of endeavor, Gross teaches such a feature. Gross teaches a capsule shaped drug-delivery system (30) comprising a drug-delivery device (10) being enclosed within a biologically inert and biologically compatible housing (32) which is adapted for ingestion (Figs. 3A & 3B, [0302], [0309]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Gross to make the housing be composed of biologically compatible material ([0302], [0309]). Moreover, using biologically compatible materials as taught by Gross can avoid causing a negative response by the body such as an inflammatory reaction or immune response, thus ensuring a patient’s safety.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Kimchy (US20180214104). Quirini is cited in the IDS.
Regarding claim 7, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini fails to teach wherein the host structure comprises an X-ray radiography imaging system.
In an analogous intra-body device comprising a capsule field of endeavor, Kimchy teaches such a feature. Kimchy teaches an imaging capsule (100) (Fig. 1A, [0029]) which includes a radiation source (110) that emits X-ray radiation ([0030]) and a corresponding detector (120) configured to detect radiation ([0031-0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Kimchy to include an x-ray system in the capsule ([0030], [0032]). Having a radiation source that emits x-ray radiation and a corresponding detector would enable detection of areas showing high radioactivity, such as radiotracers common in nuclear medicine or nanoparticles that have absorbed emitted x-rays as taught by Kimchy ([0006-0007]). One of ordinary skill in the art would recognize areas showing high radioactivity are associated with cancerous tissue and detecting them would aid in a diagnosis of a patient.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Imran (WO2013003824). Quirini is cited in the IDS.
Regarding claim 8, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini fails to teach wherein the host structure comprises a chemotherapy deploying device.
In an analogous intra-body device comprising a capsule field of endeavor, Imran teaches such a feature. Imran teaches a swallowable device (10) for delivering drugs and therapeutic agents (101) within the gastrointestinal (GI) tract ([0006], [0061]). Imran further specifies suitable drug and therapeutic agents that can be delivered such as various chemotherapeutic agents (e.g., interferon) ([0027]). Imran teaches the delivery system comprises a delivery member (50) and actuating member (60) as means to deliver or deploy a therapeutic agent (101) (Fig. 2, [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to include a drug delivery system such as a chemotherapy delivery system inside a swallowable device as taught by Imran ([0027]). Doing so would provide alternative means of delivering drugs, such as chemotherapy drugs, which were previously only capable of being delivered by intravenous or intramuscular injection as taught by Imran ([0005]), and this would avoid potential drawbacks such as requirements for using sterile technique and associated risks of maintaining an IV line as further taught by Imran ([0005]). One of ordinary skill in the art would recognize the inclusion of chemotherapeutic agents as taught by Imran ([0027]) would have the natural benefit of broadening the range of therapies that can be administered.
Regarding claim 10, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini fails to teach wherein the host structure comprises at least one material dispensing system equipped with at least one storage compartment configured for at least one of storing and dispensing payloads, the payloads comprising at least one of medication, liquids, powders, chemically reactive agents or radiation emitting sources.
In an analogous intra-body device comprising a capsule field of endeavor, Imran teaches such a feature. Imran teaches a device (10) for delivery of medication (100) in the intestinal tract ([0061]). Imran teaches the device (10) having multiple storage compartments including a lumen (44), an interior (24), and an enclosed reservoir (27) ([0062]). Imran further teaches a delivery system comprising delivery member (50) and actuating mechanism (60) designed to dispense medication (100) including both solids and liquids (Fig. 2, [0061-0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Imran to include a drug delivery system and corresponding storage compartment(s) for the medication as taught by Imran ([0061-0062]). The modification of Quirini to include a drug delivery system and corresponding storage compartment would provide alternative means of delivering drugs which were previously only capable of being delivered by intravenous or intramuscular injection as taught by Imran ([0005]), and this would avoid potential drawbacks such as requirements for using sterile technique and associated risks of maintaining an IV line as further taught by Imran ([0005]). One of ordinary skill in the art would recognize a capsule configured to delivery drugs would need a corresponding storage compartment to store said drugs as taught by Imran ([0062]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) and Kim (US20100152534). Quirini is cited in the IDS.
Regarding claim 11, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising:
a host structure (11) defining an interior area (Fig. 1 & 2, [0027]);
at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]);
at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and
a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini fails to teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen. Specifically, Quirini teaches the control or movement of the device is teleoperated ([0029], [0037]), not self-maneuverable.
In an analogous capsule device comprising a propulsion system field of endeavor, Lewkowicz teaches such a feature. Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2, lines 14-16, Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use.
However Quirini, when modified by Lewkowicz, fails to teach an interactive group of at least two of the medical devices, wherein the interactive group of the at least two medical devices are in communication with at least one of an external computer-based control system or each other, wherein the at least two medical devices are configured to cooperate with each other to perform at least one predetermined mission.
In an analogous intra-body device comprising a capsule field of endeavor, Kim teaches such a feature. Kim teaches a first implantable medical device (IMD) (100),  a second IMD (200), and an external control device (300) ([0022], [0033]). Kim teaches both IMDs include a wireless communicator (103, 204) which connects to a wireless network and transmits/receives data to/from the control device (300) ([0023], [0026-0027], [0031]). Kim further teaches the two or more IMD devices form a network together with the control device (300) to perform diagnosis and treatment while cooperating with each other (Fig. 3, [0045], [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Kim to include two or more medical devices wirelessly connected to an external control unit to cooperate with each other to perform a task as taught by Kim (Fig. 3, [0045], [0051]). Having multiple implantable medical devices (IMD) cooperating with each other would improve accuracy and safety in diagnosis as taught by Kim ([0051]).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) and Desai (US20070015989). Quirini is cited in the IDS.
Regarding claim 12, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising:
a host structure (11) defining an interior area (Fig. 1 & 2, [0027]);
at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]);
at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and
a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini fails to teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen. Specifically, Quirini teaches the control of the device is teleoperated ([0029], [0037]), not self-maneuverable.
In an analogous capsule device comprising a propulsion system field of endeavor, Lewkowicz teaches such a feature. Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2, lines 14-16, Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use.
However Quirini, when modified by Lewkowicz, fails to teach a method for using the medical device, the method being directed to at least one of administering medications, administering therapy, deploying medical devices, imaging or surgery.
In an analogous system including an intra-body device field of endeavor, Desai teaches such a feature. Desai teaches a method for imaging and surgery using images captured from a sensor capable of travelling within a body (Fig. 6, [0008-0010], [0037], Claims 12 & 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Desai ([0008-0010], [0037], claims 12-13) to use the device to carry out its function of imaging a patient for treatment purposes. Allowing the device to carry out its function of imaging would aid in surgery of a patient as taught by Desai (Claims 12 & 13), thus giving the device practicality and improving the health of the patient.
Regarding claim 14, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising:
a host structure (11) defining an interior area (Fig. 1 & 2, [0027]);
at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]);
at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and
a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini fails to teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen. Specifically, Quirini teaches the control of the device is teleoperated ([0029], [0037]), not self-maneuverable.
In an analogous capsule device comprising a propulsion system field of endeavor, Lewkowicz teaches such a feature. Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2, lines 14-16, Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use.
However Quirini, when modified by Lewkowicz, fails to teach a method for using the medical device, the method being directed to use in at least one of: procedural environments, operatory and surgical procedures, ambulatory and out-patient procedures or unobtrusive normal routine living.
In an analogous system including an intra-body device field of endeavor, Desai teaches such a feature. Desai teaches a method comprising surgically removing tissue imaged by a sensor (Fig. 6, [0008-0010], [0037], Claims 12 & 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to include a method for using the device such as for surgery as taught by Desai ([0008-0010], [0037], Claims 12-13). Allowing the device to carry out its function of imaging would aid in surgery of a patient as taught by Desai (Claims 12 & 13), thus giving the device practicality and improving the health of the patient.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) and Mintchev (US20060178557). Quirini is cited in the IDS.
Regarding claim 13, Quirini teaches a medical device (10) for intra-body conveyance ([0017], [0026-0027]), the medical device (10) comprising:
a host structure (11) defining an interior area (Fig. 1 & 2, [0027]);
at least one propulsion system (18) linked to the host structure (Fig. 1, [0031]); the host structure (11) and the at least one propulsion system (18) being configurable into a peripheral boundary of a size adapted to fit in a lumen of a living organism ([0001]);
at least one power supply (16) in communication with the at least one propulsion system (18) ([0032-0034]); and
a control unit (electronic means) in communication with the at least one propulsion system (18) and the power supply (16) ([0032], [0037]).
However, Quirini fails to teach the control unit having a computer process controller configured to control the at least one propulsion system to move the host structure and the at least one propulsion system in the lumen so that the host structure and the at least one propulsion system are self-maneuverable within the lumen. Specifically, Quirini teaches the control of the device is teleoperated ([0029], [0037]), not self-maneuverable.
In an analogous capsule device comprising a propulsion system field of endeavor, Lewkowicz teaches such a feature. Lewkowicz teaches a processor configured to determine movement of an autonomous device within a body lumen (Column 2, lines 14-16, Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor configured to make the device move autonomously within the lumen (Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would cause the device to move independently of an external support, such as an external operator, as taught by Lewkowicz (Column 2, lines 14-16), thus improving ease of use.
However Quirini, when modified by Lewkowicz, fails to teach a method for using the medical device, the method being directed to at least one of use in a gastro/intestinal tract, use in urology applications, use in a lung, use in a bladder, use in a nasal system, use in a reproductive system, use in performing Transurethral Resection of Bladder Tumors (TURBT), use in Transurethral Resection of the Prostate (TURP), use in trans rectal prostate ultrasound, biopsy, or radiation treatment.
In an analogous system including an intra-body device field of endeavor, Mintchev teaches such a feature. Mintchev teaches a method of using a capsule endoscope to image the gastrointestinal tract of a patient ([0018-0019], Claim 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Mintchev ([0018-0019], Claim 16) to use the device to carry out its function in the GI tract. Doing so would allow for diagnosis of diseases or abnormalities found in the GI tract, thus giving the device practicality while providing diagnostic care for a patient.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Kimchy (US20180214104) and Imran (WO2013003824). Quirini is cited in the IDS.
Regarding claim 16, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
However, Quirini fails to teach wherein the host structure comprises an X-ray radiography imaging system.
In an analogous intra-body device comprising a capsule field of endeavor, Kimchy teaches such a feature. Kimchy teaches an imaging capsule (100) (Fig. 1A, [0029]) which includes a radiation source (110) that emits X-ray radiation ([0030]) and a corresponding detector (120) configured to detect radiation ([0031-0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Kimchy to include an x-ray system in the capsule ([0030], [0032]). Having a radiation source that emits x-ray radiation and a corresponding detector would enable detection of areas showing high radioactivity, such as radiotracers common in nuclear medicine or nanoparticles that have absorbed emitted x-rays as taught by Kimchy ([0006-0007]). One of ordinary skill in the art would recognize areas showing high radioactivity are associated with cancerous tissue and detecting them would aid in a diagnosis of a patient.
However Quirini, when modified by Kimchy, fails to teach wherein the host structure additionally comprises chemotherapy deploying devices.
In an analogous intra-body device comprising a capsule field of endeavor, Imran teaches such a feature. Imran teaches a swallowable device (10) for delivering drugs and therapeutic agents (101) within the gastrointestinal (GI) tract ([0006], [0061]). Imran further specifies suitable drug and therapeutic agents that can be delivered such as various chemotherapeutic agents (e.g., interferon) ([0027]). Imran teaches the delivery system comprises a delivery member (50) and actuating member (60) as means to deliver or deploy a therapeutic agent (101) (Fig. 2, [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to include a drug delivery system such as a chemotherapy delivery system inside a swallowable device as taught by Imran ([0027]). Doing so would provide alternative means of delivering drugs, such as chemotherapy drugs, which were previously only capable of being delivered by intravenous or intramuscular injection as taught by Imran ([0005]), and this would avoid potential drawbacks such as requirements for using sterile technique and associated risks of maintaining an IV line as further taught by Imran ([0005]). One of ordinary skill in the art would recognize the inclusion of chemotherapeutic agents as taught by Imran ([0027]) would have the natural benefit of broadening the range of therapies that can be administered.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 1 above, and further in view of Gross (US20040267240), Kimchy (US20180214104), and Imran (WO2013003824). Quirini is cited in the IDS.
Regarding claim 17, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 1.
Quirini further teaches wherein the propulsion system comprises a plurality of articulating tentacles (18) extending from the host structure (11) (Fig. 1, [0031]).
However, Quirini fails to explicitly teach wherein the host structure comprises a clinically inert material.
In an analogous intra-body device comprising a capsule field of endeavor, Gross teaches such a feature. Gross teaches a capsule shaped drug-delivery system (30) comprising a drug-delivery device (10) being enclosed within a biologically inert and biologically compatible housing (32) which is adapted for ingestion (Figs. 3A & 3B, [0302], [0309]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Gross to make the housing be composed of biologically compatible material ([0302], [0309]). Moreover, using biologically compatible materials as taught by Gross can avoid causing a negative response by the body such as an inflammatory reaction or immune response, thus ensuring a patient’s safety.
However Quirini, when modified by Gross, fails to teach wherein the host structure additionally comprises an X-ray radiography imaging system.
In an analogous intra-body device comprising a capsule field of endeavor, Kimchy teaches such a feature. Kimchy teaches an imaging capsule (100) (Fig. 1A, [0029]) which includes a radiation source (110) that emits X-ray radiation ([0030]) and a corresponding detector (120) configured to detect radiation ([0031-0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini with the teachings of Kimchy to include an x-ray system in the capsule ([0030], [0032]). Having a radiation source that emits x-ray radiation and a corresponding detector would enable detection of areas showing high radioactivity, such as radiotracers common in nuclear medicine or nanoparticles that have absorbed emitted x-rays as taught by Kimchy ([0006-0007]). One of ordinary skill in the art would recognize areas showing high radioactivity are associated with cancerous tissue and detecting them would aid in a diagnosis of a patient.
However Quirini, when modified by Gross and Kimchy, fails to teach wherein the host structure additionally comprises chemotherapy deploying devices.
In an analogous intra-body device comprising a capsule field of endeavor, Imran teaches such a feature. Imran teaches a swallowable device (10) for delivering drugs and therapeutic agents (101) within the gastrointestinal (GI) tract ([0006], [0061]). Imran further specifies suitable drug and therapeutic agents that can be delivered such as various chemotherapeutic agents (e.g., interferon) ([0027]). Imran teaches the delivery system comprises a delivery member (50) and actuating member (60) as means to deliver or deploy a therapeutic agent (101) (Fig. 2, [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to include a drug delivery system such as a chemotherapy delivery system inside a swallowable device as taught by Imran ([0027]). Doing so would provide alternative means of delivering drugs, such as chemotherapy drugs, which were previously only capable of being delivered by intravenous or intramuscular injection as taught by Imran ([0005]), and this would avoid potential drawbacks such as requirements for using sterile technique and associated risks of maintaining an IV line as further taught by Imran ([0005]). One of ordinary skill in the art would recognize the inclusion of chemotherapeutic agents as taught by Imran ([0027]) would have the natural benefit of broadening the range of therapies that can be administered.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Quirini (US20100113874) in view of Lewkowicz (US7727169) as applied to claim 5 above, and further in view of Iddan (US20030214580). Quirini is cited in the IDS.
Regarding claims 18-19, Quirini in view of Lewkowicz teaches the invention as claimed above in claim 5.
However, Quirini fails to teach wherein the miniaturized compartments comprise ingress/egress apertures nor at least one of inlets or outlets.
In an analogous capsule device comprising a propulsion system field of endeavor, Iddan teaches such a feature. Iddan teaches a transport device (50) shaped as a capsule which may be ingestible ([0022]). Iddan teaches the device (50) includes a duct (12) having a first opening (12A) and a second opening (12B) ([0022]). Iddan teaches these openings may comprise inlets and/or outlets ([0022]). Iddan teaches the ducts of the device may have one or more inlets (212A) and outlets (212B) (Fig. 10, [0108], [0117]). These openings, or inlets and outlets, comprise ingress/egress apertures.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Quirini to further include inlets and outlets in the intra-body capsule device as taught by Iddan (Fig. 10, [0022], [0108], [0117]). By including inlets and outlets, fluid may be let in and out, thereby propelling the device as taught by Iddan ([0022]). Having an additional propulsion mechanism would further aid in facilitating movement within the body. Moreover, Iddan teaches these inlets and outlets may aid in controlling the direction of movement ([0117]), thereby also facilitating maneuverability within the body.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues the independent claim 1 is not obvious based on Quirini and Lewkowicz. Specifically, Applicant claims that teleoperation is the principle of operation of Quirini’s invention and thus argues the modification of Quirini with the teachings of Lewkowicz is improper due to the modification changing the principle of operation of Quirini’s invention.
Examiner respectfully disagrees. Applicant narrowly defines Quirini’s principle of operation to be teleoperation. However, Quirini’s principle of operation may more broadly be determined as a maneuverable endoscopic capsule with means for acquiring images (Abstract, [0017]). Therefore, by modifying Quirini with the teachings of Lewkowicz for the device to be self-maneuverable within body lumen, the principle of operation of Quirini is not changed. The modification of Quirini with the teachings of Lewkowicz is still a maneuverable endoscopic capsule with means for acquiring images.
Moreover, even if the principle of operation is more narrowly determined to be the teleoperation feature in particular, the grounds of rejection made in the previous Office Action filed 03/22/2022 (Page 5) does not necessarily change the principle of operation because the proposed modification does not require substitution or replacement of one method maneuverability for another. Rather, the proposed modification is merely additive. As cited in the previous Office Action, “It would have been obvious ... to have modified the invention of Quirini with the teachings of Lewkowicz to include a controller or processor to make the device move autonomously within the lumen”. Therefore, the modification does not change the principle of operation from teleoperation to solely autonomous movement/self-maneuverability, but rather further -includes the autonomous movement/self-maneuverability as taught by Lewkowicz (Column 2 lines 14-16, Column 4 lines 15-21, Claim 1). The modification of Quirini with the teachings of Lewkowicz would result in an endoscopic capsule that may be tele-operable and self-maneuverable. For example, an operator may teleoperate, or remotely operate, the capsule to acquire and transmit images or to perform therapeutic procedures while also having autonomous movement as recognized by Quirini ([0012]). Moreover, Quirini teaches the object of the invention is to “provide a teleoperated endoscopic capsule able to move in an autonomous manner...” ([0013]) and to “provide an endoscopic capsule equipped with autonomous locomotion means, wherein its movement can be easily stopped, accelerated or reduced according to need through an external remove control” ([0015]). The self-maneuverability taught by Lewkowicz may be considered “autonomous movement” (Column 2 lines 14-16, Column 4 lines 15-21, Claim 1). Therefore, Quirini teaches the device may both be teleoperable and autonomous, and the modification of Quirini with the teachings of Lewkowicz resulting in the device to additionally be self-maneuverable does not change the principle of operation.
Lewkowicz is cited and relied upon for more explicitly teaching specifically a “control unit having a computer process controller configured to...” and wherein the host structure and the propulsion system are  “self-maneuverable within the lumen” as claimed in Claim 1. Lewkowicz teaches “An external or internal unit may determine that the device has not moved for a predetermined period of time. Accordingly, a command can be sent for activating the configuration change. Activation of the configuration change will cause movement of the device in the body lumen” (Column 4 lines 15-21), “Typically, the object is an autonomous object that can be moved in or through a body lumen independently of external support” (Column 2 lines 14-16), and “an actuator to move the appendage ..., a processor configured to determine movement of said autonomous device within a body lumen and to activate said actuator if said device has not moved within a predetermined period of time” (Claim 1).
	Accordingly, claims 2-14 and 16-19 dependent on independent claim 1 remain rejected under 35 U.S.C. § 103

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793